Citation Nr: 0416799	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-10 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 10, 2001 
for service connection for bilateral hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 2002 
which granted service connection for bilateral hearing loss 
and tinnitus, effective May 10, 2001; the veteran appeals for 
an earlier effective date for service connection.  


FINDINGS OF FACT

1.  In an unappealed June 1973 rating decision, the RO denied 
service connection for an ear condition, claimed as ringing 
in the ears and hearing loss.  This RO decision was not 
undebatably erroneous.

2.  The veteran's application to reopen his claim for 
service connection for hearing loss and tinnitus was 
received by the RO on May 10, 2001.  Service connection for 
hearing loss and tinnitus was subsequently granted, 
effective May 10, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 10, 
2001, for service connection for bilateral hearing loss and 
tinnitus, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by correspondence, the rating decision, 
the statement of the case, and supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim.  He has been told of his and VA's 
respective obligations to obtain different types of evidence.  
Relevant records have been obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran had active duty in the Navy from May 1971 to May 
1973, including combat service in Vietnam.

The May 1971 examination for entrance onto active duty 
includes results of an audiogram, with reported decibel 
thresholds (at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 hertz) of 10, 10, 10, 30, and 30 decibels in 
the right ear, and 20, 10, 10, 40, and 40 decibels in the 
left ear.  Testing to the whispered and spoken voice was 
15/15 bilaterally.  There were no defects or diagnoses noted.  
Service medical records do not contain any record of 
complaints of hearing loss or tinnitus.  The separation 
examination in May 1973 did not include an audiogram, 
although there is an indication that whispered and spoken 
voice tests were 15/15.  

In May 1973, he filed a claim for service connection for a 
condition of the ears which he described as ringing ears and 
being hard of hearing, and he said he was seen for the 
condition in service. 

In a June 1973 rating decision, the RO denied service 
connection for a condition of the ears, on the basis that 
there was no evidence of treatment for an ear condition in 
service, and that hearing was indicated as normal at 
separation.  In a letter dated in June 1973, the veteran was 
informed that his claim for service connection for an ear 
condition was denied.  This letter informed him of his right 
to submit additional evidence or appeal the decision, and of 
the procedure for initiating an appeal.  No response was 
received from the veteran.  

In an application received May 10, 2001, the veteran claimed 
service connection for bilateral hearing loss which he 
believed was caused by his military service.  

Accompanying his application were private medical records 
dated from 1988 to 1997, showing his treatment by an ear, 
nose, and throat specialist.  When initially seen in March 
1988, he complained of both ears being plugged and a hearing 
problem.  The veteran's ear canals were cleaned; there was no 
indication that any audiological assessment was conducted at 
that time.  He continued to be treated occasionally for 
cerumen impaction.  In November 1991, he also complained of 
chronic hearing loss, and an audiogram showed high frequently 
sensorineural hearing loss bilaterally with normal middle ear 
function, for binaural amplification and he was recommended .  

On a VA examination in December 2001, the veteran complained 
of constant noise exposure from steam turbines in the boiler 
room of a ship during service, and constant tinnitus since 
1973.  Audiometric testing showed bilateral hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385.  In an addendum dated in 
January 2002, the examiner opined that it was at least as 
likely as not that the veteran's tinnitus was due to noise 
exposure during service. 

In January 2002, the RO granted service connection for 
bilateral hearing loss and tinnitus, effective May 10, 2001.

At an RO hearing in October 2002, the veteran said that he 
had hearing loss and tinnitus since service, and that he had 
not known he could appeal the initial decision which denied 
service connection.  

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based 
on a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400 (q), (r).  

The veteran contends that he did not know he could appeal 
the adverse June 1973 RO decision which denied service 
connection for an ear condition.  Yet the file shows he was 
properly notified of the denial, and he failed to appeal.  
Thus the June 1973 RO decision is final.  38 U.S.C.A. 
§ 7105.

If there was clear and unmistakable error (CUE) in the June 
1973 RO decision, it would not be considered final.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  However, the 
veteran has not made any specific allegations of CUE in the 
June 1973 RO decision, and CUE is not shown by the record.  
In this regard, disagreements as to how evidence was weighed 
and evaluated, or a breach of the duty to assist, cannot rise 
to the level of CUE.  See, e.g., Pierce v. Principi, 240 F.3d 
1348 (Fed.Cir. 2001); Russell v. Principi, 3 Vet. App. 310 
(1992).  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  
Thus, the effective date for service connection for 
bilateral hearing loss and tinnitus may be no earlier than 
the date the application to reopen the claim was received by 
the VA on May 10, 2001.

For the foregoing reasons, the Board finds that the RO 
assigned the correct effective date of May 10, 2001 for 
service connection for bilateral hearing loss and tinnitus.  
The preponderance of the evidence is against the claim for 
an earlier effective date for service connection.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An effective date earlier than May 10, 2001, for service 
connection for bilateral hearing loss and tinnitus, is 
denied.

	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



